[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                           ________________________   ELEVENTH CIRCUIT
                                                                 MARCH 29, 2011
                                  No. 09-13398                     JOHN LEY
                                                                     CLERK
                            ________________________

                       D. C. Docket No. 08-21149-CR-DMM

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                        versus

DANIEL ENRIQUE MARIN,

                                                                Defendant-Appellant.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (March 29, 2011)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      Daniel Enrique Marin appeals his convictions and 96-month concurrent

sentences after a jury found him guilty of obstruction of justice, in violation of 18
U.S.C. § 1503, and attempted witness tampering, in violation of 18 U.S.C.

§ 1512(b)(1). The jury found that, while awaiting trial on federal money

laundering and drug trafficking charges, Marin threatened his co-defendant’s

family in order to prevent his co-defendant from testifying against him. On appeal,

Marin raises seven issues pertaining to his convictions and sentences.1 We have

carefully considered the record and the parties’ arguments, and having the benefit

of oral argument, we find no reversible error. Accordingly, we affirm Marin’s

convictions and sentences. However, we remand for the limited purpose of

correcting a clerical error in the judgment; while the district court orally sentenced

Marin to two concurrent 96-month sentences, the judgment of conviction does not

reflect that two sentences were imposed concurrently.

       AFFIRMED; REMANDED FOR CORRECTION OF JUDGMENT.




       1
           Specifically, Marin argues that: 1) the district court improperly limited his examination
of prospective jurors during voir dire; 2) upon finding a speedy trial violation, the district court
should have dismissed the original indictment with prejudice, not without prejudice; 3) various
errors committed during trial and closing argument constituted cumulative error; 4) the district
court erroneously denied his post-trial motions for new trial and production of evidence; 5) the
district court erred in its jury instructions; 6) the evidence was insufficient to support his
convictions; and 7) the district court improperly relied on acquitted conduct at sentencing.

                                                 2